                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
 

    CHARLES FRALEY,

                      Plaintiff,
                v.                            Case No. 16-14465
                                              Hon. Terrence G. Berg
    GENERAL MOTORS, LLC,

                      Defendant.

       ORDER GRANTING DEFENDANT’S MOTION FOR A
        STATUS CONFERENCE (ECF No. 24), STRIKING
       PLAINTIFF’S THREE MOTIONS FOR SUMMARY
      JUDGMENT (ECF No. 18, 20 and 21), AND DENYING
    PLAINTIFF’S MOTION TO DENY DEFENDANT’S MOTION
                      (ECF No. 25)
     I.     Introduction

          This case was initiated on Dec. 27, 2016 as a complaint alleg-

ing violations of the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. §1001, et seq., and the Consolidated Omnibus

Budget Reconciliation Act (“COBRA”), 29 U.S.C. §1166(A)(4). ECF

No. 1, PageID.1 & 3.

          Plaintiff was an engineer employed by Defendant until he de-

veloped a disability which prevented him from working. ECF No. 1,

PageID.2–3. Plaintiff applied for, and was granted, social security

benefits, and Defendant granted Plaintiff “Sickness and Accident
Benefits,” as well as “Extended Disability Benefits.” ECF No. 1,

PageID.3. Plaintiff alleged that Defendant refused to pay for cer-

tain other benefits, including life insurance and ongoing health care

coverage, and failed to provide COBRA continuation coverage. ECF

No. 1, PageID.3–11. Plaintiff alleged also that Defendant violated

ERISA by failing to furnish claim and plan documents. ECF No. 1,

PageID.11. Defendants filed an Answer with affirmative defenses

on January 27, 2017. ECF No. 4.

     On April 17, 2017, this Court entered a Scheduling Order for

Review of ERISA Administrative Denial of Benefits. ECF No. 5. As
noted in that order, “[p]roceedings in this case must be conducted

in accordance with the guidelines set forth by the United States

Court of Appeals for the Sixth Circuit in Wilkins v. Baptist
Healthcare Sys., Inc., 150 F.3d 609, 619 (6th Cir. 1998)[.]” ECF No.

5, PageID.33. Wilkins holds, generally, that a district court must

conduct a de novo review based solely on the administrative record,

and that a district court “may consider evidence outside of the ad-

ministrative record only if that evidence is offered in support of a

procedural challenge to the administrator’s decision.” ECF No. 4,
PageID.34 (citing Wilkins, 150 F.3d at 619). Wilkins also holds that

summary judgment procedures in Federal Rule of Civil Procedure

56 are “inapposite to ERISA actions and thus should not be utilized



                                  2
 
in their disposition.” Id. The Court’s order set deadlines for the Pro-

cedural Challenge Statements (later extended to June 28, 2017),

Cross Motions for Judgment (July 31, 2017), and Responses to those

Motions (August 21, 2017). ECF No. 5, PageID.33; ECF No. 7,

PageID.1033–1034 (stipulated order extending deadline).

     The Court’s order also directed defendant to file an agreed-

upon joint appendix consisting of all pertinent plan documents and

the administrative record, under seal, by May 31, 2017. On May 31,

2017, Defendant filed the Administrative Record with nearly 1,000

pages of attached exhibits including plan documents and adminis-
trative records relating to Plaintiff. ECF No. 6. On July 28, 2017,

Plaintiff filed a “Motion for Remand to Supplement the Administra-

tive Record,” contending that the record was incomplete, and seek-
ing to remand to the administrator to supplement the administra-

tive record. ECF No. 8. To adequately consider this motion, the

Court suspended the scheduling order pending its decision. ECF

Nos. 10, & 11; Sept. 13, 2017 Text Only Order.

     The Court considered arguments from both parties on this

(ECF Nos. 8 & 12), and issued an Opinion and Order denying Plain-
tiff’s request. ECF No. 13. In its Opinion and Order, this Court ob-

served that Plaintiff never raised a claim of “administrator bias” or

of “procedural deficiency.” ECF No. 13, PageID.1070–1071. The



                                  3
 
Court further noted that, per the Sixth Circuit, a complainant “can-

not ‘simply on a hunch’ compel [Defendant] to produce documents

that either do not exist or were not included in the administrative

record in the ordinary course of [Defendant’s] business.” ECF No.

13, PageID.1070 (quoting Likas v. Life Ins. Co. of North America,

222 Fed. Appx. 481, 485 (6th Cir. 2007) (unpublished case) (internal

citations omitted)). The Court found that Plaintiff had failed to pre-

sent any evidence to suggest that the records they sought existed in

this case or were improperly omitted. ECF No. 13, PageID.1072–

1073. The Court held that it would be able to review this matter
based solely on the existing administrative record. ECF No. 13,

PageID.1072.

     During a telephonic conference held on January 17, 2018 with
counsel for both sides, counsel for plaintiff requested leave to with-

draw as counsel. The Court granted this oral motion. ECF No. 14.

On February 15, 2018, new counsel for Plaintiff filed notice of ap-

pearance, and took over litigation of this case. ECF No. 15.

     On May 29, 2018, Plaintiff filed a Motion for Summary Judg-

ment. ECF No. 16. On June 8, 2018, this Motion was stricken from
the docket for failing to comply with Eastern District of Michigan

Local Rules, and the Practice Guidelines of this Court. ECF No. 17,

PageID.1434–1435. Plaintiff was directed to correct his motion and
re-file it within seven days.

                                  4
 
              On June 12, 2018, Plaintiff filed his “Ex Parte Motion for

Leave to File Plaintiff’s Renewed Motion for Summary Disposition,

To Amend Complaint, and for Miscellaneous Relief Brief and Sup-

porting Documents.” ECF No. 18. Defendants filed a Response in

opposition on June 26, 2018. ECF No. 19.

              The next day, on June 27, 2018, Plaintiff filed a third Motion

for Summary Judgment (styled as “Plaintiff’s Renewed Motion for

Summary Disposition[,] to Amend Complaint, and for Miscellane-

ous Relief.”). ECF No. 20. Then, five days later, on July 2, 2018,

Plaintiff caused to be filed on the docket yet another Motion for
Summary Judgment, although this one appears to contain the same

content as the previously-filed Motion for Summary Judgment.

ECF Nos. 21 & 20. On the same day, Plaintiff filed an Affidavit from
a person named Lawana Jackson as an individual event on the

docket. ECF No. 22. Lastly, Plaintiff filed a Reply to Defendant’s

Response on July 6, 2018. ECF No. 23. Plaintiff indicated in the

filing of his Reply that it was in reference to Defendant’s Response

to Docket Item 20,1 which was Plaintiff’s third Motion for Summary

Judgment, but Defendants had only filed a Response to Docket Item

18, Plaintiff’s second Motion for Summary Judgment. To muddy the


                                                            
1 See ECF No. 23 (“REPLY to Response re 20 MOTION for Summary Judgment
filed by Charles Fraley. (Attachments: # 1 Exhibit Affidavit of Charles Fraley
Re Ineffective Assistance of Counsel) (Dobry, Stanley) (Entered: 07/06/2018)”).
                                                               5
 
waters further, Defendants also incorrectly indicated that their Re-

sponse was in reference to Docket Item 16, the stricken first Motion

for Summary Judgment.2 It was instead in reference to Docket Item

18, Plaintiff’s second Motion for Summary Judgment.
              On July 18, 2018, Defendants filed a Motion Requesting Sta-

tus Conference and to Strike Docket Numbers 20, 21, and 22 (Mo-

tion for Summary Judgment, Renewed Motion for Summary Dispo-

sition, and Affidavit of Lawana Jackson, respectively). ECF No. 24.

Defendants claim, among other things, that Plaintiff’s Motion for

Summary Judgment dramatically exceeded the 25-page limit set

forth in Local Rule 7.1(d)(3)(A), and sought to make arguments that

were unavailable in an ERISA action. ECF No.24. Plaintiff then

filed a Response in opposition of this (styled as a “Motion to Deny
Motion In Its Entirety…”) on August 1, 2018. ECF No. 25. Defend-

ants filed a Reply on August 15, 2018. ECF No. 26.

              The Court held a telephonic conference with all parties on

September 26, 2018. See ECF No. 27; Sept. 26, 2018 Minute Entry.

During this call, counsel for Plaintiff alleged that, through review

of certain discovery materials, he believed that he uncovered evi-

dence that Defendants had not only violated ERISA and COBRA,

but a litany of other employment-related laws. Counsel for Plaintiff
                                                            
2 See ECF No. 19 (“RESPONSE to 16 MOTION for Summary Judgment, to
Amend Complaint and for Miscellaneous Relief filed by General Motors, LLC.
(Butler, Kay) (Entered: 06/26/2018)”).
                                                               6
 
informed the Court that this is why he had been seeking leave to

amend the complaint. The Court was reticent about re-opening dis-

covery at this stage to explore claims that are unavailable in an

ERISA action. On this call, the Court informed Plaintiff that it was

inappropriate to file a motion for summary judgment that also in-

cluded a motion to amend the complaint. The Court informed par-

ties that such a motion to amend was properly brought as a distinct

motion. Nonetheless, the Court granted Plaintiff leave to file a mo-

tion to amend or correct the complaint within two weeks. The Court

indicated that it would suspend the current scheduling order in con-
sideration of Plaintiff’s forthcoming motion, and re-issue new

scheduling dates as necessary upon conclusion of its consideration

of Plaintiff’s motion.
      To date, there are six filings that remain unresolved:

    (1) Ex Parte Motion for Leave to File Plaintiff’s Renewed Motion
        for Summary Disposition, To Amend Complaint, and for Mis-
        cellaneous Relief Brief and Supporting Documents. June 12,
        2018, ECF No. 18 (Plaintiff’s filing).

    (2) Plaintiff’s Renewed Motion for Summary Disposition[,] to
        Amend Complaint, and for Miscellaneous Relief. June 27,
        2018, ECF No. 20 (Plaintiff’s filing).

    (3) Plaintiff’s Renewed Motion for Summary Disposition[,] to
        Amend Complaint, and for Miscellaneous Relief. July 2, 2018.
        ECF No. 21 (Plaintiff’s filing).




                                  7
 
            a. Affidavit of Lawana Jackson. July 2, 2018, ECF No. 22
               (Plaintiff’s filing).

    (4) Defendant’s Motion Requesting Status Conference and to
        Strike Docket Nos. 20, 21, and 22 (Defendant’s filing).

    (5) Objection, Affirmative and Special Defenses and Answer to
        Defendant’s Motion Requesting a Status Conference and to
        Strike Dkts. 20, 21, and 22. August 1, 2018, ECF No. 25
        (Plaintiff’s filing).

    (6) Motion for Leave to File Plaintiff’s Amended and Supple-
        mental Complaint. Oct. 17, 2018, ECF No. 29 (Plaintiff’s fil-
        ing).

    II.     Analysis

          Plaintiff filed his first Motion for Summary Judgment incor-

rectly, failing to observe the Local Rules and the guidelines of this

Court. His motion was therefore stricken and he was ordered to cor-

rect these issues and re-file his Motion. Plaintiff then filed three

more Motions for Summary Judgment (ECF No. 18, 20, 21), each of
which far exceeded the page allowance spelled out in Local Rule

7.1(d)(3)(A), and alleged claims not permitted in an ERISA context

without obtaining leave of the Court. Plaintiff also somewhat hap-

hazardly filed a lone Affidavit from a person named Lawana Jack-

son as an individual event on the docket, but it is unclear why this

was filed, or which docket item it relates to. ECF No. 22. These fil-

ings have only served to confuse the issues at play in this case, and




                                    8
 
are hindering both parties’ ability to proceed expeditiously toward

a resolution of this case.

              Trial courts have inherent power to control their own docket,

and matters of docket control are best left to the discretion of the

trial court. Anthony v. BTR Auto. Sealing Sys., Inc., 339 F.3d 506,

517 (6th Cir. 2003); In re Air Crash Disaster, 86 F.3d 498, 516 (6th

Cir.1996). Managing its docket to achieve an “orderly and expedi-

tious disposition of cases” is within the trial court’s inherent pow-

ers. Link v. Wabash R. Co., 370 U.S. 626, 631 (1962).

              Accordingly, the Court, sua sponte, STRIKES Plaintiff’s Mo-
tion for Summary Judgment (ECF No. 18) for failing to obtain leave

to exceed the page limits specified in Local Rule 7.1(d)(3)(A). Fur-

thermore, the Court GRANTS Defendant’s motion to strike Plain-
tiff’s second and third Motions for Summary Judgment (ECF No.

20, and 21), and the lone Affidavit of Lawana Jackson (ECF No.

22).3 Finally, the Court DENIES Plaintiff’s oddly captioned Motion
to Deny Defendant’s Motion (ECF No. 25).

              The remaining matter before the Court is Plaintiff’s pending

Motion to Amend or Correct the Complaint (ECF No. 29), which the
Court granted Plaintiff leave to file, and which has been fully

briefed._

                                                            
3 Plaintiff is not prohibited from filing this Affidavit and may re-file it at a
later time—if it is attached as an exhibit to an appropriate pleading.
                                                               9
 
_____The Court hereby sets oral argument on Plaintiff’s mo-

tion to amend (ECF No. 29) for May 1, 2019. The Court will

issue a separate Notice of Hearing confirming this date and speci-

fying a time.

      At that hearing, the Court will set a new scheduling order to

govern the remainder of this case. The parties are ORDERED not

to file any additional motions or other pleadings until further order

of the Court.

    III. Conclusion

      For the foregoing reasons, Defendant’s Motion to Strike is
GRANTED. The Court STRIKES Plaintiff’s Motions for Summary

Judgment (ECF No. 18, 20, and 21), and Plaintiff’s Affidavit of

Lawana Jackson (ECF No. 22). Plaintiff’s Motion to Deny Defend-
ant’s Motion (ECF No. 25) is DENIED.


    SO ORDERED.


                      /s/Terrence G. Berg
                      TERRENCE G. BERG
                      UNITED STATES DISTRICT JUDGE

Dated: March 28, 2019




                                 10
 
